HE    AY-~-~RNEY        GENERAL
                          OFTEXAS



                       December 16, ,1957

Honorable W. W. Kilgore       Opinion No. WW-315
County Attorney
Victoria County               Re : Whether or not the County
Victoria, Texas                    Clerk is required to publish
                                   an exhibit showing the
                                   aggregate amount paid out of
                                   funds, the amount of indebt-
                                   edness, etc, as required by
                                   Article 1609 of Vernon's
Dear Mr. Kilgore:                  Annotated Civil Statutes.
          You have requested our opinion on the duty of the
County Clerk to publish the Annual Financial Report under the
provisions of Article 1609, Vernon's Civil Statutes, where
said county has a County Auditor.
         Article 1675, Vernon's Civil Statutes, reads as fol-
lows :
          'Where the provisions of this subdivision
     impose upon the auditor like duties as are re-
     quired of the county clerk, the provisions of
     this law shall prevail, and to such extent only
     is the county clerk relieved of his dutieson
From this article, it seems clear that where the Legislature
imposed duties upon the county auditor which coincide with the
duties of the county clerk, the county clerk is relieved of his
duties to the extent of any overlap,
          Among the duties of the county auditor, Article 1663,
Vernon's Civil Statutes, reads as follows:
          "He shall keep an account with each person
     named in the preceding articies and In doing so
     he shall relieve the county clerk of keeping the
     finance ledger. His books shall show the de-
     tailed items of the indebtedness against.all of
     said officers and the manner of dfschargfng same.
     He shall require all persons who shall have re-
     ceived any moneys belonging to the county, or
     having the disposition or management of any prop-
     erty of the county to render statements to him.=
Honorable W. W. Kilgore, page 2   (WW-315)


         Article 1665, Vernon's Civil Statutes, reads as follows:
          "The County Auditor shall make monthly and
     annual reports to the Commissioners Court and
     District Judge or District Judges of his county
     setting forth all the facts of interest and
     showing the aggregate amounts received and dis-
     bursed out of each fund, the condition of each
     account on the books, the amounts of county,
     district and school funds on deposit in the
     County Depository showing further the amount of
     bonded and other indebtedness of the county, to-
     gether with such other information and sugges-
     tions as he may deem proper or that said Commis-
     sioners Court or District Judge or District
     Judges may require. Said annual report shall be
     made to include all transactions during the year
     ending December 31st of each year and shall be
     completed and filed at a regular or special term
     of the Commissioners Court in the following April
     and copies of such reports shall be filed with
     the District Judge or District.Judges of said
     county, Each time an annual audit is delivered to
     the Commissioners Court and the District Judge or
     District Judges, as the case may be, the County
     Auditor shall send a report to the bonding com-
     pany of each district, county or precinct officer
     showing the condition of that particular office.
     f3azended Acts 19559 54th Leg,, pO 1117s ch. 414,
        D
          Among the duties imposed upon the County Clerk, the fol-
lowing Articles are applicable.
          Article 1607, Vernon's Civil Statutes, reads as follows;
          "Each commissioners court shall procure a
     well-bound ledger and index, to be known as the
     finance ledger, and shall cause to be entered
     therein a full and orderly statement of the con-
     dition of the county finances. The county Clerk
     shall open and keep in said book an account with
     each officer of the county, district or State, who
     may be authorized or required by law to receive or
     collect all money or other property for the use 'of,
     or belonging to the county, and shall state at the
     top of each page of said account the name of such
     officer and his office, The clerk shall keep such
     other accounts as may be necessary to carry out
Honorable W. W. Kilgore, page 3     (ww-315)


        the purposes of this title, and shall conveniently
        index each. And items shall be entered daily un-
        der their respective heads. All reports and vouch-
        ers shall be filed with said clerk and carefully
        preserved, and briefly noted in the proper account
        upon the ledger. Said finance ledger shall be at
        all times subject to the inspection of the public."
            Article 1608, Vernon's Civil Statutes, reads as fol-
lows:
         "Said clerk shall balance each account so
    kept, and make a sworn tabular statement at each
    regular term of the commissioners' court for the
    three months preceding the mo,nthwhen such court
    meets in regular session, to be presented to said
    court during the second day of its term specify-
    ing therein the names of the creditors &f said
    county and the items of indebtedness, with their
    respective dates of accrual and also the names of
    persons to whom moneys have'been paid, with the
    amounts paid each, the names of persons from whom
    moneys have been received, with the date of re-
    ceipt and for what account received, during the
    quarter for which such statement is prepared; said
    statement shall also seoarately show the amount to
    the credit or debit of each fund,"
            Article 1609, Vernon's Civil Statutes, reads as fol-
lows:
         "Immediately after the first regular term of
    said court in each year said.clerk shall publish
    once in some weekly newspaper published in his
    county, or if there be no paper pubiished therein,
    then by posting four copies of such exhibit, one
    in each commissioners precinct, one of which shall
    be at the court house door the other three at pub-
    lic places in such precinces, an exhibit showing
    the aggregate amount paid out of each fund for the
    four preceding quarters, and the balance to the
    credit or debit of each fund; also the amount of
    indebtedness of said county, with their respective
    dates of accrual, and to whom and for what due;
    also the amount to the debit or credit of each
    officer or other persons with whom an account is
    kept, The cost for publishing the same shall be
    paid by order of said court out of the general
    fund of the county."
                                                           -     -




Honorable W. W. Kilgore, page 4     (WW-315)


          It is our opinion that Article 1663, above, clearly
places upon the county auditor the duty to keep the finance
ledger of the county and to that extent relieves the county
clerk of his duty to keep the ledger under Article 160'7.
          Further, it is our opinion that Article 1665 above
imposes the duty on the county auditor to make monthly and
annual reports to the Commissioners 1 Court and District Judge
or Judges of his county, which relieves the county clerk of
the duty imposed upon him by Article 1608 above.
          However, no duty is imposed by the statutes upon the
county auditor, which coincides with the duty of the county
clerk under Article 1609 above. Further, it appears that un-
der the provisions of Article 1609 there is no requirement
that the county clerk certify to the correctness of the finan-
cial exhibit. It is, therefore, our opinion under the above
statute that the duty to publish the annual financial exhibit
under the provisions of Article 1609, Vernon's Civil Statutes,
is still the responsibility of the county clerk, However his
duty is only to see that an annual financial report be pug-
lishea, containing the information set out in Article 1609,
which in effect is the same as the annual report required of the
county auditor,
                                  SUMMARY
          The county clerk is required to publish an ex-
     hibit, showing the aggregate amount paid out of
     funds, the amount of indebtedness, et cetera, as
     required by Article 1609, Vernonls Civil Statutes,
     which requirement may be satisfiedby publiehing::a:-copy
     of the county auditorss annual financial report to
     the Commissioners' Court and District Judges,
                                    Very truly yours,
                                    WILL WILSON
                                    Attorney General of Texas




GC:wam:wb                              Assistant
Honorable W. W, Kilgore, page 5     cww-315)


APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
John H. Minton, Jr.
Mrs. Marietta McGregor Payne
B. H. Timmins Jr.
Fred Werkenthin
REVIEWED FOR THE ATTORNEY GENERAL
BY:   James N. Ludlum